DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichizawa et al. (US 2010/0239764) in view of Shinohara (JP 2015/026584 A). It is noted that the disclosures of Shinohara are based on US 2016/0168428 which is an English equivalent of the reference. 
Regarding claims 1 and 5, Ichizawa et al. teaches an anisotropic conductive film (See Title, Abstract, paragraph [0185]) having a first electrically conductive particle group-containing layer containing a first electrically conductive particle group and a second electrically conductive particle group-containing layer containing a second electrically conductive particle group (particle-localized resin layer 16B and particle-localized resin layer 16C, respectively, paragraph [0037], Fig. 1D), each group comprising a plurality of electrically conductive particles (paragraph [0039]), in an insulating binder (paragraph [0057]); wherein the first electrically conductive particle group and the second electrically conductive particle group are present in a first region that is in the first electrically conductive particle group-containing layer and a second region that is in the second electrically conductive particle group-containing layer, respectively, which differ from each other in a thickness direction of the anisotropic conductive film and are parallel to a plane direction; and the first electrically conductive particle group and the second electrically conductive particle group differ from each other in an existence state of the electrically conductive particles (Fig. 1D), wherein the respective electrically 
Ichizawa et al. fails to teach wherein the respective electrically conductive particles constituting the first electrically conductive particle group are arranged regularly in a lattice form.  
However, Shinohara teaches an anisotropic conductive film (paragraph [0026]-[0027]) containing a first electrically conductive particle group and a second electrically conductive particle group, wherein the respective electrically conductive particles constituting the first electrically conductive particle group are arranged regularly in a lattice form (Fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the first electrically conductive particle group of Ichizawa et al. regularly in a lattice form in order to enhance conductivity (Shinohara, paragraph [0063]).
Regarding claim 2, Ichizawa et al. teaches wherein the first electrically conductive particle group and the second electrically conductive particle group differ from each other in the existence state of the electrically conductive particles with respect to: an amount of electrically conductive particles present from a perspective of number density or mass (Fig. 1D).  
 Regarding claim 3, Ichizawa et al. teaches wherein the respective electrically conductive particles constituting the first electrically conductive particle group exist at roughly the same distance from a surface of the anisotropic conductive film in the first region (Fig. 1D).  
Regarding claim 4, Ichizawa et al. teaches wherein the respective electrically conductive particles constituting the first electrically conductive particle group exist independently of one another in a plan view of the anisotropic conductive film (Fig. 1D).  
Regarding claim 7, Ichizawa et al. teaches further comprising a third region differing from the first region and the second region in the thickness direction of the anisotropic conductive film, being parallel to the plane direction and containing no electrically conductive particle (substrate 10, Fig. 1D).  
Regarding claim 8, Ichizawa et al. teaches wherein the first region, the second region and the third region are disposed in this order (16B, 16C, substrate 10, Fig. 1D).  
Regarding claim 11, Ichizawa et al. teaches whereinDX(PCT)-33740 a third electrically conductive particle group comprising a plurality of electrically conductive particles is further contained in the insulating binder (paragraph [0036]1); and the third electrically conductive particle group is present in a fourth region differing from the first region and the second region in the thickness direction of the anisotropic conductive film and being parallel to the plane direction (16A, Fig. 1D).  
Response to Arguments
Applicant's arguments filed 03/12/21, 03/25/21, and 03/26/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite anisotropic conductive film “having a first electrically conductive particle group-containing layer” containing a first electrically conductive particle group and “a second electrically conductive particle group-containing layer” containing a second electrically conductive particle group and wherein the first electrically conductive particle group and the second electrically conductive particle group are present in a first region “that is in the first electrically conductive particle group-containing layer” and a second region “that is in the second electrically conductive particle group-containing layer,” respectively.
Applicant argues that when the claim terms are given the broadest reasonable interpretation consistent with the instant disclosure as it would be interpreted by one of ordinary skill in the art, structural arrangements/films of the applied references fail to operate and/or read on the claimed the anisotropic conductive film.
However, items 16B and 16C of Ichizawa et al. as relied upon in the current ground of rejection are explicitly referred to as “particle-localized resin layer 16B” and “particle-localized resin layer 16C”, respectively. Therefore, Ichizawa et al. meets the present claims.
Given that Applicant fails to elaborate on their position, clarification is requested regarding why Ichizawa does not meet the present claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787